Charles B. Brasser, J.
In this negligence action, the jury rendered a verdict of no cause of action. Separate judgments and separate bills of costs were entered against the plaintiffs.
Plaintiffs move for an order vacating the judgments and allowing one bill of costs.
Counsel has not cited and the court has found no authority precisely in point. However the courts have passed upon the question previously where separate costs were sought by separate plaintiffs, and there was a single summons and complaint, the plaintiffs are an entity, a common question of law and of fact exists, and the issues are settled in one lawsuit. One bill of costs may be awarded. (MacLarty v. Lortz, 31 Misc 2d 49; Salimoff & Co. v. Standard Oil Co., 259 N. Y. 219; Haddad v. Triple Cities Traction Corp., 276 App. Div. 886; CPLR 8105.)
It is clear that under the facts herein the award of one bill of costs only is permitted.
Plaintiffs’ motion is granted to provide for one bill of costs by permitting amendment of the judgments as entered in the above-entitled action to provide for one judgment and for a retaxation of costs so that only one bill of costs is entered in this action, which may include the necessary and legal disbursements, if any.